UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :              11/21/2019
 KIRAN VUPPALA                                                :
                                            Plaintiff         :
                                                              :     19 Civ. 7677 (LGS)
                            -against-                         :
                                                              :           ORDER
 THE GREEN BROOKLYN LLC, et al.                               :
                                            Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference in this matter is scheduled for November 21,

2019 (Dkt. No. 9),

        WHEREAS, no significant issues were raised in the parties’ joint letter or proposed case

management plan. It is hereby

        ORDERED that the November 21, 2019, initial pretrial conference is cancelled. The

case management plan and scheduling order will issue in a separate order. The parties’ attention

is particularly directed to the provisions for periodic status letters, and the need for a pre-motion

letter to avoid cancellation of the final conference and setting of a trial date. It is further

        ORDERED, regarding settlement discussions, if and when the parties are ready to

proceed with a settlement conference, the parties shall file a joint request for mediation in the

Court’s mediation program with a proposed deadline for the mediation to occur or a joint request

for a referral to the Magistrate Judge for settlement discussions.

        The parties should be aware that the Court does not extend the deadlines for fact and

expert discovery absent compelling circumstances.



Dated: November 21, 2019
       New York, New York
